                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Anayeli Farfan Medina         )              JUDGMENT IN CASE
        NC1 Construction Inc,
                                      )
             Plaintiff(s),            )               3:20-cv-00464-GCM
                                      )
                 vs.                  )
                                      )
       Julian Aguilar Chacon          )
     Marisela Ceniceros Gonzalez
     Chacon Construction, LLC,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 27, 2021 Order.

                                               May 27, 2021
